Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Amendments filed on August 23, 2022 has been received and entered.
Currently, Claims 1-7 and 9-17 are pending. Claims 1, 9-13, and 17 are examined on the merits.  Claims 2-7 and 14-16 are withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Applicant’s election of Group I (Claims 1-13), Claim 8, vacuum, in the reply filed on Jan. 3, 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 2-7 and 14-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on Jan. 3, 2020.
Response to Amendment
Applicant's arguments filed Aug. 23, 2022 have been fully considered but they are not persuasive. 
Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 9-13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2016/0324152 A1), Texas A&M (2018, https://entomology.tamu.edu/2018/11/01/incredible-edible-insect-event-in-san-antonio-a-tasteful-experience/ ),  as evidenced by AntPest (https://ant-pests.extension.org/life-in-a-fire-ant-family-brood-eggs-larvae-and-pupae/), and CenterforInvasiveSpeciesResearch (https://cisr.ucr.edu/entomophagy-eating-insects) and Brenner et al. (US 5806238) and further in view of Pasikatan et al. (2001, APPLIED SPECTROSCOPY REVIEWS, 36(4), 399-416).
Chen teaches soil was collected from a fire ant mound, then sieved through to remove debris and large particles [0049]. The limitation of “collecting surface ant mounds when eggs, larvae and pupae are present” is taught because the act of collecting ant mounts will inherently lead to eggs, larvae and pupae being collected. In an ant colony, the members of the different stages of ants are all present for the survival of the colony (see AnyPests). Colonies were separated from soil using water dripping method [0046]. The act of collecting colonies would lead to concentrating protein because the ant is made of proteins and the act of separating them from soil and debris would lead to protein concentration. Unwanted debris and ants would float on the surface because ants and debris floats with the same method. A food safe method to kill adult ants is taught because water is safe on food and can kill ants by drowning them.  
However, Chen does not teach a vacuum and the optical color sorter, edible uses of fire ant pupae, larvae, and eggs.
Texas A&M teaches fire ants are edible (page 1, paragraph 6).
CenterForInvasiveSpeciesResearch teaches entomophagy, eating insects, eggs, larvae, pupase and adults has been done for thousands of years (page 2, paragraph 1). 
Brenner et al. teaches a method of catching pests, dust, and debris in the vacuum (Abstract).
Pasikatan et al. teaches a method of sorting based on optical methods to rapidly detect and physically remove insect larvae or pupae (Abstract).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to collect fire ant mound and soil with a vacuum because Brenner et al. teaches a vacuum can be used for catching pests, dust, debris in the vacuum connected to a chamber (Abstract). One would have been motivated to make a method of collecting ants with a vacuum for the expected benefit of catching ants and debris in a vacuum. Absent evidence to the contrary, there would have been a reasonable expectation of success in making the claimed invention from the combined teachings of the cited references.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use an optical color sorter to remove materials because an optical method rapidly detects and physically removes insect larvae or pupae (see Pasikatan et al., Abstract). One would have been motivated to make a system based on optical selection of shapes, colors, and optical reflection, for the expected benefit of selectively and rapidly remove desired from undesired items. Absent evidence to the contrary, there would have been a reasonable expectation of success in making the claimed invention from the combined teachings of the cited references.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to separate out the adult from the eggs, larvae and pupae because Texas A&M teaches fire ants are edible (page 1, paragraph 6).  CenterForInvasiveSpeciesResearch teaches entomophagy, eating insects, eggs, larvae, pupase and adults has been done for thousands of years (page 2, paragraph 1).  One would have been motivated to isolate edible insect stages for the expected benefit of producing different edible insect forms.  Absent evidence to the contrary, there would have been a reasonable expectation of success in making the claimed invention from the combined teachings of the cited references.
Response to Arguments
Applicant argues that the reference does not teach fire ant larvae, egg, and pupae.
In response to Applicant’s argument, the claims are a method of harvesting insect protein.  Chen teaches fire ant colonies were separated from soil using water dripping method [0046]. The act of collecting colonies would lead to concentrating protein.  Texas A&M teaches fire ants are edible (page 1, paragraph 6).  CenterForInvasiveSpeciesResearch teaches entomophagy, eating insects, eggs, larvae, pupase and adults has been done for thousands of years (page 2, paragraph 1). Thus, fire ant larvae, egg, and pupae is taught for use as a source.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERYNE CHEN whose telephone number is (571)272-9947. The examiner can normally be reached Monday-Friday 9-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Catheryne Chen                                              Examiner Art Unit 1655
/TERRY A MCKELVEY/Supervisory Patent Examiner, Art Unit 1655